Citation Nr: 9924096	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.   97-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to non-service connected pension, to include 
entitlement to pension benefits on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The appellant had active service from September 1969 to 
February 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which entitlement to a non service 
connected pension, to include entitlement to such pension on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(2), was 
denied.  The case was remanded by the Board in November 1998.  
The appellant testified before the undersigned Member of the 
Board at a Video- Conference in June 1999.


REMAND

At his Video- Conference in June 1999, the appellant 
testified that he was seen at the VA outpatient clinic 
earlier that month for his back.  These, and other current 
medical records, should be obtained.  Also, in view of the 
fact that he underwent VA examination nearly four years ago, 
and because the examination did not include opinion as to his 
ability to work, another VA examination should be scheduled.  
He claims inability to work due principally to his back, but 
also due to bronchitis/asthma and left ventricular 
hypertrophy.  According to his application for pension, he 
last worked as a janitor in 1995, completed 2 years of high 
school and had training in drafting. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
appellant's current VA treatment records, 
and associate those records with the 
claims file.

2.  The appellant should be scheduled for 
a VA general medical examination, to 
include pulmonary and orthopedic 
evaluations, to ascertain the current 
nature and severity of all of his 
disabilities.  All indicated tests should 
be accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  When the examination 
is completed, the examiner is requested 
to express opinion as to the appellant's 
ability to perform substantially gainful 
employment.  The rationale for the 
opinion should be provided.

3.  If the appellant fails to report for 
the scheduled examinations, the RO should 
obtain copies of the notices to the 
appellant of the examinations for 
inclusion in the claims folder.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant should be provided 
a Supplemental Statement of the Case.  
The case should then be returned to the 
Board after completion of the usual 
adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




